Title: To James Madison from Sylvanus Bourne, 12 November 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office of the U: States, Amsterdam Novr. 12h. 1801.
					
					In the present moment it is difficult to delineate with any just precision the political state of Europe or predict with 

certainty, the form it may ultimately assume.  This important business will be Shortly undertaken by the Congress that is about to assemble 

at Amiens—& every eye & ear will be open to learn the result of their interesting deliberations the course of which shall be communicated to 

you in the order it may come to the knowledge of your very respectfull & devoted Sert.
					
						S Bourne
					
					
						 late Arrangements in this Country contain a visible departure from original principles & such as gave origin to the 

Revolution.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
